Citation Nr: 1516264	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

2.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety were previously denied in a January 2009 rating decision.  The Veteran's claim for TBI was previously denied in July 2009.

The Board notes that subsequent to the January 2009, and July 2009 rating decisions, new VA treatment records were associated with the file.  Notably, in November 2009, a Psycho-social assessment was conducted which involved a TBI, and PTSD screening.  The Board finds that this evidence constituted new and material evidence that was submitted within one year of the January 2009 rating decision which denied PTSD, and the July 2009 rating decision which denied TBI. See 38 C.F.R. § 3.156(b) (2014) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Thus, the Veteran's correspondence in July 2010 which sought to "establish service connection for traumatic brain injury and posttraumatic stress disorder" is not a notice of disagreement, but evidence submitted in furtherance of his original claims for PTSD, and TBI.  Accordingly, the Board finds that the appeal for service connection for PTSD, and TBI is appropriately considered as pending from the claims made in October 2008 for PTSD, and February 2009 for TBI.     

In June 2014, the Veteran's representative submitted additional argument and accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this and any other evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, anxiety and depression, etiologically related to military service or to any incident incurred therein.

2.  The preponderance of the evidence is against a finding that the Veteran has residuals of a head injury, including a TBI, etiologically related to military service or to any incident incurred therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3), 3.310, 4.125(a) (2014).

2.  The criteria for service connection for residuals of a head injury, to include a TBI, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Letters sent to the Veteran in November 2008, and June 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2008, and June 2009 VCAA letters were sent prior to the rating decisions in January and July of 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records and private Disability Benefits Questionnaires (DBQs) are also associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In December 2010, VA provided the Veteran with a PTSD examination and obtained a medical opinion addressing whether PTSD had its onset during or was caused by active service.  The examiner amended his opinion and diagnosis in a July 2011 addendum opinion when asked to specifically analyze the Veteran's combat experience.   The July 2011 addendum opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a mental examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).     

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Legal Criteria Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war or the victim of physical or sexual assault during service, so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are also not for consideration.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

PTSD

The Veteran and his representative argue that the Veteran has an acquired psychiatric disability to include PTSD as a direct result of his military service.  Specifically, the Veteran identifies as his stressor an incident in Iraq where he was involved in a Humvee rollover which caused severe injuries. 

The Veteran's service treatment records are negative for any complaints or findings concerning a psychiatric disability.  The Veteran's DD 214 indicates that the Veteran had a month and thirteen days of Foreign Service.  The Veteran's Post-Deployment health assessment from May 2003 indicates that the Veteran was in the theatre of Southwest Asia from April 7, 2003 to May 13, 2003.  The Veteran specified that he served in Iraq, and Kuwait.  The Veteran reported that he did not see anyone wounded, killed, or dead during his deployment, and that he was not engaged in direct combat where he discharged his weapon.  The Veteran further stated that he did not feel that he was ever in grave danger of being killed.  The Veteran additionally stated that he was not interested in receiving help for stress, or an emotional problem.  The Veteran denied having psychiatric symptoms.  The Veteran did describe having a runny nose, fever, headaches, painful joints, muscle aches, redness of his eyes, diminished vision, dizziness, tiredness, diarrhea, indigestion, and vomiting.  The Veteran relayed that he had to spend multiple nights in a hospital due to his appendix.  

The Veteran's STRs shows that Veteran was air evacuated out of the Operation Iraqi Freedom theatre to the Landstuhl Regional Medical Center for surgical convalescence.  The Veteran's discharge diagnosis was acute appendicitis made in a May 2003 narrative summary.  A May 2003 memorandum from the Department of the Army shows that the Veteran underwent surgery on May 10, 2003 while deployed in Southwest Asia, and that he needed to rehabilitate for twelve weeks.     

The Veteran in a Statement in Support of Claim received in October 2008 stated that he sought service connection for PTSD and anxiety due to his combat stress while serving in Iraq during combat.  In the Veteran's Statement in Support of PTSD received in July 2010, the Veteran stated that he experienced sleep deprivation, and that he was unable to sleep for approximately a week due to yelling and shots being fired.  The Veteran also stated that he was in a Humvee roll over which caused him to hit his head against the Humvee.  

The Veteran's representative submitted argument received in May 2011.  The Veteran's representative specifically asked for VA to apply 38 C.F.R. § 3.304(f) (3) to grant service connection.

The Veteran's representative submitted additional argument in February 2012.  The Veteran's representative alleges that the Veteran was diagnosed with PTSD by the Oklahoma VAMC in March 2009, that he screened positive for PTSD in November 2009, and that in December 2010 he was diagnosed with PTSD.  The Veteran's representative alleged that the Veteran was deployed to Iraq from April 2003 until August 2003, and that the Veteran was exposed to dead bodies, with nightmares, insomnia, and that he received medication for his symptoms.  Medical treatment from January 2011 was referenced.  The Veteran's representative stated that the Veteran was under a lot of stress, and was worried about a lengthened time to be processed out of service, as the reason why he did not report any incidents in his post-deployment survey. 

An August 2012 letter from O.R. Neighborhood Center for Families is associated with the file.  The counselor stated that the Veteran consistently attended crisis appointments.   The counselor relayed that the Veteran reported multiple events during his military service where his life was threatened, which caused him chronic and consistent symptomology since service.  In an April 2013 submission, the Veteran's representative alleged that the Veteran's diagnosis of PTSD is directly related to his Humvee accident, and combat exposure.  The submission also argued that the Veteran's anxiety, depression, and other mental disorders warrant service connection on a secondary basis due to his appendectomy in-service.  The Veteran's representative submitted a DRO Conference Summary of Issues dated September 2012.  The Veteran's representative alleged that the Veteran had multiple diagnoses of PTSD, due to his motor vehicle accident, and that he had ongoing fear of hostile military attacks.

In June 2014, the Veteran's representative submitted a legal memorandum on behalf of the Veteran.  The memorandum stated that the Veteran was not directly involved in combat but that he served on convoys in a combat zone.  The memorandum additionally argued that VA failed to properly consider the VA and private diagnoses of PTSD, failed to properly analyze buddy statements, and that the July 2011 VA addendum was improper.  

A buddy statement from September 2012 relays that an acquaintance of the Veteran's heard that the Veteran was involved in a Humvee roll-over accident and that the Veteran sought treatment for his injuries.  Another buddy statement from April 2013 stated that the submitter briefly saw an accident but then had to continue and move forward.  A final buddy statement from April 2013 stated that the submitter was on the same mission as the Veteran and heard over the radio that there was an accident within the convoy.  The statements submitted indicated that the accident could have been caused by road conditions.  

While the Board does not minimize the Veteran's psychiatric symptomatology, the Board finds that the Veteran is not entitled to service connection for PTSD.  Specifically with regard to 38 C.F.R. § 3.304(f)(3), the VA diagnoses of PTSD were not predicated by the Veteran's fear of hostile military or terrorist activity, and therefore do not fulfill the criteria for service connection.  

In April 2009 the Veteran was diagnosed with PTSD.  The Veteran reported tiredness, and sleepiness, with nightmares, and flashbacks to Iraq trauma.  The diagnosis did not identify a stressor linking to the Veteran's PTSD.  VA medical records from December 2010 shows that the Veteran was assessed with an Axis I diagnosis of PTSD.  The treatment notes indicate that the Veteran suffered from psychiatric symptoms, but that there was no discussion as to the Veteran's stressor incident(s).  VA staff did not diagnosis PTSD based on fear of hostile military or terrorist activity.  In January 2011 VA medical records show that he Veteran "has PTSD. He was exposed to dead bodies.  He has nightmares.  He has insomnia."  VA medical staff discussed the Veteran's Humvee rollover in relation to his TBI.  The Medical records indicate that the Veteran "was in the Humvee and there was an explosion and [the] Humvee turned upside down and his helmet fell off and he hit his head against the side."  While medical staff treated the Veteran's psychological disability categorized as PTSD, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted with did not relate the Veteran's PTSD to fear of hostile military or terrorist activity.

The Board also notes that the July 2011 VA opinion fails to diagnosis the Veteran with PTSD.  The examiner was requested to determine whether or not the Veteran had a current diagnosis of PTSD that is related to the Veteran's military combat experience.  The examiner concluded that the Veteran did not have a mental condition of PTSD that is due to military combat service.  The examiner determined that the Veteran's reports of military combat were not supported by the evidence of record.  The examiner noted the Veteran's deployment period to Iraq and that he was medivaced due to his appendectomy.  The examiner also relied on the Veteran's post-deployment health form which stated that he did not see wounded, killed, or dead, enemy combatants.  The Veteran also reported that he did not fire his weapon, nor did he engage with the enemy.  The examiner concluded that the Veteran likely has an Anxiety Disorder that is not due to military combat, but due to present financial stresses, unemployment, relationship problems, and general poor functioning.

The medical evidence of record fails to show that the Veteran has PTSD related to fear of hostile military or terrorist activity diagnosed by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted with.  Thus service connection for PTSD under 38 C.F.R. § 3.304(f)(3) is not warranted.  Furthermore, even if the record had contained a qualifying diagnosis under 38 C.F.R. § 3.304(f)(3) relating the Veteran's PTSD, to his fear of hostile military or terrorist activity, including the alleged stressor of being in a Humvee rollover potentially due to an improvised explosive device, the Board finds that there is clear and convincing evidence to the contrary.  The Board finds that the supporting evidence of the Veteran's Humvee rollover is not credible, and therefore does not warrant service connection additionally under 38 C.F.R. § 3.304(f) generally.  

The service treatment records show no complaints, clinical findings, diagnoses or treatments pertaining to an injury related to a Humvee rollover.  While the Veteran is competent to assert that he was in a Humvee rollover, this statement appears to be an inaccurate recollection of past events, which is much less reliable than his in-service lay statements and medical treatment recorded during service.  The Board considers the Veteran to be an inaccurate historian in stating that he was in a Humvee rollover, because when compared against his service treatment records the service records indicate that he did not seek medical attention for that incident.

The contemporaneous medical and lay evidence contained in the service treatment records are more accurate and reliable, and thus a more credible and probative account of the in-service events that occurred in service, because they reflect what the Veteran actually experiencing at that time.  The STRs show that the Veteran underwent an appendectomy in May 2003 and was medivaced to Germany after his emergency surgery.  The STRs are detailed with the Veteran's flu-like complaints, asthma complaints, and joint pain, while silent to any incidents or injuries involving a Humvee rollover.

The Board additionally notes the buddy statements associated with the record; however, they merely attest to a Humvee rollover and do not corroborate that the Veteran was in the Humvee which rolled over.  Furthermore, the reports that the Veteran received medical care are deemed as reports of the Veteran's appendectomy and not medical care due to a Humvee rollover.  Accordingly, the Board finds the Veteran's statement of injuries sustained in a Humvee rollover to be of minimal probative value when compared against the detailed service treatment records.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board notes that in October 2012 a private medical report from S.M.N. Ph.D., a Psychologist, diagnosed the Veteran with moderate to severe PTSD.  In addition to chronic PTSD, the Veteran was given a diagnostic impression of major depressive disorder, which was deemed secondary to the Veteran's PTSD.  The private medical report relied on the statements provided by the Veteran, which have been rejected by the Board as inaccurate and unreliable.  In April 2013, S.M.N., Ph.D., confirmed that the Veteran's PTSD was related to service.  The Psychologist stated that the Veteran experienced combat trauma, physical injuries, and medical trauma while in the military.  The Psychologist also stated that the Veteran experienced a roll-over accident which required medical treatment.  The Psychologist concluded in the private DBQ that it was likely that the Veteran's current depression was secondary to his combat-related PTSD and his service-connected medical conditions.  Regardless of whether the private examiner believed the Veteran's account of his military service, stressor incident, and treatment, the Board is not bound by this private opinion.  Rather, the Board must make its own credibility and weight determinations, especially with regard to a factual determination such as whether or not a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Hence, the Board determines that the preponderance of the evidence is against a finding that the Veteran experienced combat trauma or that he sustained any injury from a Humvee rollover.  Accordingly, service connection for PTSD is not warranted under the provisions of 38 C.F.R. § 3.304(f).

The Board must also assess the other psychiatric disorders found to present in this case.  In July 2011 the VA examiner determined that the Veteran likely has an Anxiety Disorder that is not due to military combat, but due to present financial stresses, unemployment, relationship problems, and general poor functioning.  S.M.N. Ph.D., in October 2012, and April 2013 stated that the Veteran's depression was secondary to his PTSD.  The Board finds that the October 2012, and April 2013 private opinions of little probative value.  The private DBQs were based entirely from the Veteran's reported statements, and based on an inaccurate factual predicate.  The Veteran and his representative have stated in numerous ways that the Veteran was not engaged in combat, yet the private reports are premised on the Veteran having combat experience.  Furthermore, the private reports also considered the Veteran's Humvee rollover as a potential stressor and cause of psychiatric symptomatology.  As discussed above, the Board finds that the Veteran was not engaged in a Humvee rollover.  In fact, he denied any such incident on his May 2003 Pre-Deployment Health Assessment, when he responded "No" when asked was he in, or did he enter or closely inspect, any destroyed military vehicles.

The Board finds that the medical report and opinion submitted by S.M.N., Ph.D., to be diminished probative value because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   The July 2011 medical opinion was thorough, identified an etiology and gave ample discussion in its reasoning when determining that the Veteran's more recent post-service stresses were the cause of the Veteran's psychiatric disorders and not his military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

While the Veteran may believe that his psychiatric disorders are related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his psychological disabilities does not create the requisite nexus needed for service connection.

The Board must address one final argument made by the Veteran and his representative.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) and Buckley v. West, 12 Vet. App. 76, 83 (1998).  The Veteran's representative's argued in June 2014 that the July 2011 VA addendum which offered a negative opinion regarding the Veteran's PTSD, was an improper addendum.  The Board notes that in October 2010 the RO requested an initial evaluation for PTSD which was provided in December 2010.  The RO then requested an opinion on the Veteran's PTSD based on combat in January 2011.  The July 2011 VA addendum opinion was therefore proper and part of the development deemed necessary by the RO in accordance with the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).       

Service connection for a psychiatric disorder, to include PTSD, anxiety, and depression is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


TBI

The Veteran contends that he is entitled to service connection for residuals of TBI. Specifically, he has alleged that his symptoms arose after he hit his head in a Humvee rollover.  However as discussed above, the record contains no competent evidence to corroborate the Veteran sustained any injury from such an in-service event.  As such, service connection is not warranted.  The Veteran's service treatment records show no complaints or symptoms of a traumatic brain injury.  While the Veteran complained of headaches, these were in tandem with other maladies, and not complaints from a head injury.  The Veteran stated that he did not suffer from a head injury, memory loss, or amnesia in his Post-Deployment Health Assessment dated May 2003.

The contemporaneous medical records do not, at all, demonstrate that the Veteran sustained any head trauma in service, and it is only the Veteran's post-benefits-seeking statements that allege any head injury during service.  The contemporaneous statements given in-service for treatment purposes outweigh the more recent statements given in the context of seeking compensation.  The Board therefore does not find the Veteran's statements credible that he had a significant head injury during military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to service connection for residuals of a TBI must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.

Entitlement to service connection for residuals of a head injury, to include a TBI, is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


